Case: 18-40581      Document: 00514788139         Page: 1    Date Filed: 01/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-40581                           January 9, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARIS LIZBETH VITE-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:18-CR-11-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Aris Lizbeth Vite-Garcia appeals her conviction for the importation of
500 grams or more of a mixture or substance containing methamphetamine.
She argues that the factual basis for her guilty plea was insufficient because
the Government did not prove that she knew the type and quantity of the
controlled substance involved in the offense.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40581    Document: 00514788139    Page: 2   Date Filed: 01/09/2019


                                No. 18-40581

      Seeking to preserve her argument for further appellate review, Vite-
Garcia concedes that it is foreclosed by United States v. Betancourt, 586 F.3d
303, 308-09 (5th Cir. 2009). In Betancourt, we held that Flores-Figueroa v.
United States, 556 U.S. 646 (2009), did not overturn United States v. Gamez-
Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the Government is not
required to prove knowledge of the drug type and quantity as an element of a
21 U.S.C. § 841 drug trafficking offense. Likewise, knowledge of drug type and
quantity is not an element that must be proven for an offense under the related
drug importation statutes of 21 U.S.C. §§ 952(a) and 960(a). United States
v. Restrepo-Granda, 575 F.2d 524, 527 (5th Cir. 1978); see United States
v. Valencia-Gonzales, 172 F.3d 344, 345-46 (5th Cir. 1999).         Thus, the
Government was not required to prove that Vite-Garcia knew the type and
quantity of the controlled substance involved in her drug importation offense.
      In light of the foregoing, Vite-Garcia has filed an unopposed motion for
summary disposition.    Because her argument is foreclosed, her motion is
GRANTED, and the district court’s judgment is AFFIRMED.




                                      2